     Case 3:18-cv-00279-VLB Document 164 Filed 06/18/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

ROSEMARY BROWN                                 :   CIVIL NO. 3:18CV0279(VLB)
    Plaintiff                                  :
                                               :
v.                                             :

JOETTE KATZ, in her individual and             :
official capacities; CINDY BUTTERFIELD         :
in her individual and official capacities,     :
NICHOLAS HERMES, in his individual and :
official capacities, and EILEEN MEEHAN,        :
in her individual and official capacities;     :
and RAYMOND BAILEY, in his individual          :
and official capacities; CAROLYN KOZAK, :
in her individual and official capacities;     :
and SANDRA FAE BROWN-BREWTON,                  :
in her individual and official capacities; and:
STATE OF CONNECTICUT                           :
       Defendants                              :   June 18, 2019

                          STIPULATION OF DISMISSAL

      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff and Defendants, through counsel, and by stipulation do hereby agree

to dismissal of the above-referenced case as to the Defendants, with prejudice.

Each party shall pay its own costs and fees.
Case 3:18-cv-00279-VLB Document 164 Filed 06/18/19 Page 2 of 3



                              FOR THE PLAINTIFF,
                              ROSEMARY BROWN



                              BY:_/s/_Todd Steigman
                              Todd Steigman, Esq.
                              Madsen, Prestley & Parenteau, LLC
                              402 Asylum Street
                              Hartford, CT 06103
                              Tel: (860) 246-2466
                              Fax: (860) 246-1794
                              Email: TSteigman@mpp.justice.com
                              Federal Bar #ct26875
                              HER ATTORNEY


                              DEFENDANTS


                              WILLIAM TONG
                              ATTORNEY GENERAL


                           BY:__/s/ Josephine S. Graff__________
                              Josephine S. Graff
                              Assistant Attorney General
                              Employment Rights Department
                              55 Elm Street, P.O. Box 120
                              Hartford, CT 06141-0120
                              Tel.: (860) 808-5340
                              Fax.: (860) 808-5383
                              E-mail: Josephine.Graff@ct.gov
                              Federal Bar No. ct24009




                                2
    Case 3:18-cv-00279-VLB Document 164 Filed 06/18/19 Page 3 of 3




                                CERTIFICATION


      I hereby certify that on June 18, 2019 a copy of the foregoing Stipulation

of Dismissal was filed electronically. Notice of this filing was sent by e-mail to

all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.




                                      /s/ Josephine S. Graff
                                      Josephine S. Graff (#ct24009)
                                      Assistant Attorney General




                                        3
